DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-8 and 11 remain withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US 20150108591 A1) in view of Takagi (US 20130206465 A1), Ametowobla et al. (DE 102014202801 A1, hereinafter Ametowobla), and Zhu et al. (US 20200270120 A1, hereinafter Zhu).
As to claim 1, Takizawa teaches an inertial sensor 500 (figs. 11a-b) comprising: 
a package 10, 510 that includes a substrate 10 and a lid 510 attached to the substrate and has an internal space between the substrate and the lid; and 
a sensor element 20a (¶117) accommodated in the internal space, wherein the lid has a through-hole 510a causing an inside and an outside of the internal space to communicate with each other and sealed with a sealing member 40 (¶119), and the inertial sensor further comprises 
a second projection 60 portion provided on the substrate,
the through-hole and the second projection portion 60 do not overlap the sensor element 20A in plan view (fig. 11A), preventing the sealing member 40 that passes through the through-hole from adhering to the sensor element (¶119).
Takizawa does not teach that the lid is bonded to the substrate,
a cylindrical first projection portion provided on the lid and surrounding an opening of the through-hole at the internal space side in plan view, and 
wherein the second projection is cylindrical and surrounds an outer periphery of the cylindrical first projection portion in plan view,
the cylindrical first portion positioned not to overlap the sensor element in plan view (this is due to the lack of a cylindrical first portion, per se).
Takagi teaches a device having a substrate 10 and a lid 50 bonded to the substrate (¶56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Takizawa such that the lid is bonded to the substrate as taught by Takagi since such a modification would be a simple substitute of one method of attaching the lid for another for the predictable result that angular velocity is still successfully detected.
Regarding the first projection,
[AltContent: textbox (FP)][AltContent: arrow]
    PNG
    media_image1.png
    363
    408
    media_image1.png
    Greyscale

Ametowobla teaches (¶58 and fig. 5) a device comprising a substrate (see fig. 5) and a lid 6 with a through hole 7 to access the space between the lid and substrate, the through hole being formed with a first projection FP extending from the lid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Takizawa as modified such that the through hole is formed with a first projection as taught by Ametowobla since such a modification would be a simple substitution of one method of forming a through hole with another for the predictable result that the through hole still successfully provides access to the inside of the package.
Regarding the second projection surrounding the first projection in plan view,
Zhu teaches a device comprising a substrate 102 and lid 104 having a first projection (“pillar” – fig. 1D), wherein the first projection extends inside of a second projection (formed by element 112; when the modified Takizawa is further modified by Zhu, the first projection is surrounded by the second projection in plan view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first projection to extend inside the second projection as taught by Zhu since such a modification would be a mere change in the size/proportion of the first projection relative to the second projection for the predictable result that the sealing member is still successfully prevented from excessively spreading.
Regarding the cylindrical shapes of the first and second projections, it has been held that a mere change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed shape was significant. See MPEP 2144.04(IV)(B). Takizawa teaches the concept of a second projection 60 surrounding the area of a sealing member in plan view in order to prevent the unwanted spread of the sealing member, and therefore the combination of Ametowobla’s first projection and Takizawa’s second projection still contains the spread of a sealing member. However, Ametowobla and Takizawa do not teach that their projections are cylindrical (i.e. round when viewed from above). Applicant’s specification provides no persuasive evidence that the particular claimed cylindrical shape would provide a function not already provided by the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Takizawa as modified such that the first and second projections are cylindrical since such modifications would be mere changes in the shapes of the projections for the predictable result that the sealing member is still successfully prevented from excessively spreading.
Takizawa as modified teaches a cylindrical first projection portion FP (Ametowobla) provided on the lid 510 (Takizawa) and surrounding an opening of the through-hole at the internal space side in plan view, and 
wherein the second projection 60 (Takizawa) is cylindrical and surrounds an outer periphery of the first projection portion in plan view, and
the cylindrical first portion (being positioned at hole 510c in Takizawa’s fig. 11A) positioned not to overlap the sensor element 20A (Takizawa) in plan view.

As to claim 2, Takizawa teaches wherein an end portion of the first projection portion FP (Ametowobla) at the substrate side is inserted into the second projection portion 60 (Takizawa; the insertion is taught by Takizawa as further modified in view of Zhu).

As to claim 3, Takizawa as modified teaches wherein the first projection portion FP (Ametowobla) is integrated with the lid (see fig. 5 of Ametowobla). 

As to claim 4, Takizawa teaches wherein the second projection portion 60 contains the same material as the sensor element 20a (¶120).

As to claim 9, Takizawa teaches a wiring 51 (figs. 11a-b) provided on the substrate 10 and electrically coupled to the sensor element (¶109), wherein the wiring does not overlap the second projection portion in plan view (see figs. 11a-b).

As to claim 10, Takizawa teaches an electronic apparatus 3000 (fig. 16) comprising: the inertial sensor according to claim 1 (¶135, ¶137); and a control circuit 3100 that performs control based on a detection signal output from the inertial sensor (¶137).
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 9 that Zhu’s projection is not cylindrical.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The modified Takizawa’s first projection was modified to be cylindrical, as an obvious change of shape.

Applicant argues that none of the prior art teaches that the through hole and projections do not overlap a sensor element for preventing the sealing member from adhering to the sensor, because Zhu’s projection (“glass pillar” – see fig. 1D of Zhu) is disposed directly above a device 112.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Takizawa’s through hole 510c and second projection 60 are disposed away from sensor structure to prevent a sealing element 40 from touching the sensing structure (¶119). Modifying Takizawa to have the claimed first projection and cylindrical shapes of the first and second projections does not change the relative positions of Takizawa’s hole 510C and sensor element 20A. Therefore, the modified Takizawa has all the elements cited by Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853               

/JILL E CULLER/Primary Examiner, Art Unit 2853